
	

114 SRES 540 ATS: Commending the officers of the Commissioned Corps of the Public Health Service for their work in fighting Ebola.
U.S. Senate
2016-07-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 540
		IN THE SENATE OF THE UNITED STATES
		
			July 14, 2016
			Mr. Coons (for himself and Mr. Isakson) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Commending the officers of the Commissioned Corps of the Public Health Service for their work in
			 fighting Ebola.
	
	
 Whereas the Commissioned Corps of the Public Health Service (in this preamble referred to as the Commissioned Corps) traces its antecedents to the creation of the Marine Hospital Service in the Act entitled An Act for the relief of sick and disabled seamen, approved July 16, 1798; Whereas the Commissioned Corps today consists of approximately 6,700 commissioned officers who serve in 11 specialty areas;
 Whereas thousands of officers of the Commissioned Corps have deployed in the aftermath of natural disasters such as Hurricanes Katrina and Rita and Superstorm Sandy;
 Whereas almost 900 officers of the Commissioned Corps deployed to Iraq and Afghanistan to support members of the Armed Forces stationed in those locations;
 Whereas the officers of the Commissioned Corps constitute a rapidly-deployable force of medical professionals who serve public health in the United States and foreign countries;
 Whereas more than 300 officers of the Commissioned Corps deployed to Liberia to treat Ebola patients, voluntarily accepting the risks associated with treating patients who carried this deadly disease;
 Whereas hundreds of other officers of the Commissioned Corps provided support to the officers who were deployed to Liberia;
 Whereas the Ebola epidemic in Liberia no longer represents a public health emergency of international concern, as determined by the World Health Organization, due in part to the intervention of officers of the Commissioned Corps; and
 Whereas the United States was spared the danger of an Ebola outbreak because the disease was contained in West Africa: Now, therefore, be it
		
	
 That the Senate commends all of the officers of the Commissioned Corps of the Public Health Service who participated in the effort to prevent an Ebola outbreak in the United States.
		
